The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 21-40 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-2, 24-27, 29-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Rawi (US Patent Application 20180373287).
As per claims 1, Al-Rawi teaches the claimed invention comprising: 
classifying how intensely a workload uses at least one of a plurality of power consuming components of the platform [0009, 0081, fig. 1, as pointed out workload can be classified as computationally intensive and non-computationally intensive, where specific workload type or task can be assigned to run on specific processor core].
controlling the platform to selectively operate in at least a first power mode or a second power mode based on the classifying of the workload [0009, 0020, fig. 2, as pointed out depending on workload intensity, high computationally intensive task or workload can be assigned to run on specific computer core with low latency tolerance while low computing intensive workload can be assigned to run on processor core with high latency tolerance].
at least one of a platform power measurement or an indication of an allowed maximum amount of overall power that can be consumed by the platform [0033, 0042, 0084 as pointed out specific core can run at a maximum frequency or boost power allowed].
wherein the first power mode prioritizes restricting power consumption, and wherein the second power mode prioritizes boosting computational performance [0025-0026, 0042, as pointed out priority based on high intensity workload can be assigned to run at a maximum frequency which boost power for those components.  Computationally intensive workload cores are assigned to high priority where less computationally intensive workload cores are assign to low priority].

As per claims 27 and 34, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 27 and 34 are also anticipated by Al-Rawi for the same reasons set forth in the rejected claims above.

To help with the prosecution of this application, another rejection is given below for claims 21, 27, and 34
Claims 21, 27, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annapureddy (US Patent Application 20160088419).
As per claims 1, Annapureddy teaches the claimed invention comprising: 
classifying how intensely a workload uses at least one of a plurality of power consuming components of the platform [0038, 0071, as pointed out application or workload can be classified as non-battery-power-intensive when using less power and battery-power-intensive when using more power].
controlling the platform to selectively operate in at least a first power mode or a second power mode based on the classifying of the workload [0039, 0078, 0079, as pointed out based on the application and trigger for specific power related to battery of the device].
at least one of a platform power measurement or an indication of an allowed maximum amount of overall power that can be consumed by the platform [0069, 0085-0085, as pointed out attribute parameter may be related to maximum power consumption for the workload].
wherein the first power mode prioritizes restricting power consumption, and wherein the second power mode prioritizes boosting computational performance [0069, 0085-0086, as pointed out specific application can have a priority with maximum power consumption].

As per claims 27 and 34, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 27 and 34 are also anticipated by Annapureddy for the same reasons set forth in the rejected claims above.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Rawi (US Patent Application 20180373287).
As per claim 33, Al-Rawi teaches determining, based on the classifying of the workload, that the processor is intensively used for the workload [0020, as pointed out circuit 116 in fig. 1-2 determines or estimate frequency to be used for a workload.  In this case, circuit 116 determines if a workload is processor intensive or not].
wherein controlling the platform to selectively operate in the first power mode includes boosting a performance level of the processor above a thermal design point (TDP) of the processor [0033, 0042-0043, as pointed out the power can be boosted to a maximum frequency without affecting any thermal or temperature of the processor].

As per claim 24, Al-Rawi teaches the platform power measurement indicates the overall power consumed by the platform [0043, overall power limit of the device].

As per claim 25, Al-Rawi teaches receiving an updated allowed maximum amount of overall power subsequent to receiving the allowed maximum amount of overall power, wherein the updated allowed maximum amount of overall power is different than the allowed maximum amount of overall power [0054, updating the grouping core and maximum frequency limit.  As well as in paragraphs 0023 and 0051, frequency parameter can be received].
controlling the platform to selectively operate in the first power mode or the second power mode based on the updated allowed maximum amount of overall power [0054, fig. 4, as pointed out and shown in figure 4, cores will operate at that maximum frequency].

As per claim 26, Al-Rawi teaches selectively operating the platform simultaneously in both the first power mode and the second power mode [0009, fig. 1, as pointed out specific cores can be assigned to work on low and high intensity workload.  In this case, system 100 can be operate simultaneously work to execute both high and low intensity workload]. 

As per claims 29-33, 35, and 37-40, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 29-33, 35, and 37-40 are also anticipated by Al-Rawi for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 28, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Rawi (US Patent Application 20180373287) in the view of Balle (US Patent Application 20180027058).
As per claim 23, Al-Rawi does not teach controlling the platform is based on the indication of the allowed maximum amount of overall power, the classifying of the workload, the platform power measurement, and at least one platform temperature measurement.
However, Balle teaches controlling the platform is based on the indication of the allowed maximum amount of overall power, the classifying of the workload, the platform power measurement, and at least one platform temperature measurement [0061, 0076, workload classification based on power intensity where temperature metric is used accordingly where specific power threshold can be set to satisfy specific goal].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of Al-Rawi to include the method of Balle to user temperature metric such as temperature measurement in relationship with workload classification.

As per claims 28 and 36, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 28 and 36 are also rejected as being unpatentable over Al-Rawi in view of Balle for the same reasons set forth in the rejected claims above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nelluri (US 20120137158) teaches dynamic power balancing among blade servers in a chassis.
Matteson (US 20170255240) teaches energy efficient workload placement management based on observed server efficiency measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187